Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-11 and 14-24 are pending.

Response to Amendment
The 35 USC 103 rejections have been withdrawn in view the entered amendments dated 5/5/2022.

Allowable Subject Matter
Claims 1-11 and 14-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not explicitly disclose or make obvious the invention as recited in the independent claims as a whole with particular emphasis on the amendments and remarks dated 5/5/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pat. 7,111,254 (Lunt et al) – The method involves storing a content relating to a user of a network that is submitted by another user of the network. Approval of the content is received from one of the users, and the content is associated with the former user. The content has an image file containing a photo image of the former user. A request is received to view a profile of the former user. The content is transmitted based on the request.
US Pat. 8,073,839 (Rathod et al) – The system comprises channel nodes which search known and unknown subscribers through subscriber search engine, to identify and form relevant information and knowledge sharing groups and prospective consumers of services. Each channel node is provided with predefined automatched associated channel nodes by human operating system (HOS) combinational and collaborative searching and matching module comprising computational and human assisted taxonomywise indexing of resources and organized personal preferences.
US Pat. 8,707,184 (Chen et al) – The system has server computing device which performs server-side operations for distributing digital content for display across network. A graphical representation of content sharing interface (610) of main social networking service is presented within web page. A first user input is received to button icon. A second user input is received to distribution interface, and indicating contacts to which digital content is distributed. A third user input is received to content sharing interface, and includes user instruction to distribute digital content.
US Pat. 9,077,678 (Hardman et al) – The method involves recognizing the people from the faces in a photo including the faces captured by a user. A copy of the photo is sent in real-time to a person's device recognized in the photo. A prompt is sent to the user to capture a new photo in response to an indication of person disapproving the photo when different from the user in captured photo. The person's device is recognized based on the social connections.
US Pub. No. 2014/0136492 (Lerios) – The method involves identifying a match between a portion of a longest tag value from tag values and a subsequence of a tagged element data string in a tag-based file associated with an image, and optimizing the tagged element data string and a tag table based on the match by a computer system. A portion of the tag value that is appended to the tagged element data string. Remaining tag values are added to the tagged element data string. Sentinel character is added to the tagged element data string.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452